Citation Nr: 1437007	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-22 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound.

2. Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

3. Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from September 1966 to September 1972 and from November 1972 to December 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an appellate brief, it was pointed out that the Veteran's last VA examination was over four years ago and it was suggested that his condition has changed.  
In his May 2010 substantive appeal, the Veteran indicated that he continues to receive treatment at VA facilities.  

The Board observes the Veteran has not been provided a VA examination to determine the severity of his service-connected disabilities since March 2010, also a period of over four years.  As such, on remand, the Veteran should be provided a new VA aid and attendance examination in determining the current severity of his service-connected disabilities, particularly in relation to his daily functioning.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination). VA treatment records have not been associated with the claims file from late 2009 onward.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, a remand is necessary to allow any outstanding VA treatment records to be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and reports as of December 2009.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Schedule the Veteran for a VA aid and attendance/housebound examination.  The Veteran should be notified of the date and time of the examination, and such notice should be associated with the claims file.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  

Following a review of the claims file, the examiner should address whether the Veteran's disabilities result in any of the following:

a. Blindness or near blindness so as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; 

b. An inability to dress or undress himself, or to keep himself ordinarily clean and presentable;

c. Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid;

d. Inability to feed himself through loss of coordination of upper extremities or through extreme weakness;

e. Inability to attend to the wants of nature; 

f. Incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment; 

g. the loss or loss of use of either (i) both lower extremities; or (ii) one lower extremity and one upper extremity, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

h. the loss or permanent loss of use of one or both feet.  To make this determination, the examiner must consider whether the Veteran's actual remaining foot function, including balance and propulsion, could be accomplished equally well by an amputation stump with prosthesis.

The examiner should also address whether it is at least as likely as not (50 percent or greater probability) that the Veteran is permanently housebound by reason of disability or disabilities.  This requirement is met when the appellant is substantially confined to his dwelling and the immediate premises on account of disability and it is certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.

A full rationale must be provided for all opinions expressed.

3. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

